184 S.E.2d 397 (1971)
12 N.C. App. 685
Pauline BRADLEY
v.
LEWIS MOTORS, INC., and Ford Motor Company.
No. 7127DC710.
Court of Appeals of North Carolina.
November 17, 1971.
*399 Joseph B. Roberts, III, Mount Holly, for appellant.
Carpenter, Golding, Crews & Meekins by James P. Crews, Charlotte, for defendants appellees.
BRITT, Judge.
Did the trial court err in granting summary judgment in favor of defendant Ford? We hold that it did not.
Summary judgment is proper when the pleadings, depositions, answers to interrogatories and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. G.S. § 1A-1, Rule 56(c). Lee v. Shor, 10 N.C.App. 231, 178 S.E.2d 101 (1970). For the reasons stated by us in State v. Cessna Aircraft Corp., 9 N.C.App. 557, 176 S.E.2d 796 (1970), we think plaintiff's claim for relief alleged against defendant Ford accrued on 13 January 1967 when she purchased the Mustang, which date was more than three years prior to the date she instituted this action. The pleadings show that defendant Ford was entitled to summary judgment on its plea of the three years statute of limitations.
We are aware of the proviso of Chapter 1157 of the 1971 Session Laws, codified as G.S. § 1-15 (b); however, Section 2 of the act provides that it shall become effective upon ratification and shall not affect pending litigation. The act was ratified on 21 July 1971, some 60 days after this action was instituted.
The judgment appealed from is
Affirmed.
BROCK and VAUGHN, JJ., concur.